EXHIBIT 10.2

 
b
DEBT CONVERSION AGREEMENT AND RELEASE
 
THIS DEBT CONVERSION AGREEMENT AND RELEASE (this “Agreement”) is made and
entered into effective as of the 21st day of April 2008, by and between Triumph
Small Cap Fund, Inc. (“Triumph”) and In Veritas Medical Diagnostics, Inc. (the
"Company").


WHEREAS, the Company is indebted to Triumph in the aggregate sum of Four Hundred
and Fifty Thousand ($450,000) Dollars plus accrued interest amounting to Sixty
Thousand, Two Hundred and Sixteen ($60,216) Dollars pursuant to certain Secured
Convertible Debentures set forth on Schedule I attached hereto (collectively,
the “Debentures”), of the Company issued on the dates and in the amounts as
indicated on Schedule I.
 
WHEREAS, the Company is also indebted to Triumph in the aggregate sum of One
Hundred and Five Thousand, Eight  Hundred and Nineteen ($105,819) Dollars (the
“Short Term Advances”) which were advanced to the Company by Triumph.
 
WHEREAS, Triumph desires to convert the Debentures and the Short Term Advances
into shares of the Company’s common stock at a price of $0.05 and the Company is
willing to do so pursuant to the terms of this Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged and confessed, the Parties agree as follows:
 
1.           CONSIDERATION.  Upon execution of this Agreement by the parties and
delivery to the Company of the Debentures pursuant to Section 2 below, the
Company shall promptly arrange for issuance of a stock certificate to Triumph
representing 12,320,700 shares of the Company’s common stock (the “Shares”) upon
conversion of the Debentures and Short Term Advances (collectively the “Debt”).
As additional consideration for the conversion of the Debt, the Company shall
simultaneously herewith issue a five year warrant to Triumph to purchase
5,000,000 shares of the Company’s common stock at a price of $0.05 per share, in
the form of which is attached hereto as Exhibit A.


2.           DELIVERY AND CANCELLATION OF NOTE.  Upon execution and delivery of
this Agreement, Triumph shall deliver to the Company the Debentures and any and
all evidences of the Short Term Advances  which shall be “cancelled” by the
Company.  Triumph hereby agrees that all obligations of the Company in respect
to the Debt are fully satisfied thereby or waived and released as herein
provided.
 
3.           TRIUMPH REPRESENTATIONS AND WARRANTIES.  As of the date hereof,
Triumph represents and warrants the following:
 
A.  
Organization; Authority.  Triumph is an entity duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization with
full right, corporate, partnership or other applicable power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder, and the execution, delivery
and performance by Triumph of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate or similar action on the
part of Triumph.  This Agreement, when executed and delivered by Triumph, will
constitute a valid and legally binding obligation of Triumph, enforceable
against Triumph in accordance with its terms, except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors’ rights generally, (b) as limited by laws relating to the availability
of specific performance, injunctive relief, or other equitable remedies, or (c)
to the extent the indemnification provisions contained herein may be limited by
federal or state securities laws.

 
 
1

--------------------------------------------------------------------------------

 
 
B.  
Investment Experience; Access to Information and Preexisting
Relationship.  Triumph (a) either alone or together with its representatives,
has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of this investment and make an
informed decision to so invest, and has so evaluated the risks and merits of
such investment, (b) has the ability to bear the economic risks of this
investment and can afford a complete loss of such investment, (c) understands
the terms of and risks associated with the acquisition of the Shares, including,
without limitation, a lack of liquidity, price transparency or pricing
availability and risks associated with the industry in which the Company
operates, (d) has had the opportunity to review such disclosure regarding the
Company, its business, its financial condition and its prospects as Triumph has
determined to be necessary in connection with the conversion of the Debentures,
including, without limitation, the Company’s Annual Report on Form 10-K (or
substantially equivalent form) for its most recently completed fiscal year, the
Company’s Quarterly Reports on Form 10-Q (or substantially equivalent form) for
the fiscal quarters since the end of such completed fiscal year, and the
Company’s Current Reports on Form 8-K (or substantially equivalent form) since
the end of such completed fiscal year, each as amended.

 
C.  
Status.  At the time Triumph was offered the Shares, it was, and as of the date
hereof it is, an “accredited investor” as that term is defined in Rule 501(a) of
Regulation D under the Securities Act.  Triumph is not, and is not required to
be registered as, a broker-dealer under Section 15 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”).

 
D.  
Restrictions on Transfer.  Triumph understands that Shares have not been
registered under the Securities Act or the securities laws of any state and
are  “restricted securities” as said term is defined in Rule 144 of the Rules
and Regulations promulgated under the Securities Act (“Rule 144”). The Shares
may not be sold, pledged or otherwise transferred unless a registration
statement for such transaction is effective under the Securities Act and any
applicable state securities laws, or unless an exemption from such registration
provisions is available with respect to such transaction, and will bear a legend
substantially as set forth below:

 
THE SHARES HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.
 
E.  
General Solicitation.  Triumph is not accepting the conversion as a result of
any advertisement, article, notice or other communication regarding the Shares
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 
 
2

--------------------------------------------------------------------------------

 
 
F.  
No Conflicts; Advice.  Neither the execution and delivery of this Agreement, nor
the consummation of the transactions contemplated hereby, does or will violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge or other restriction of any government, governmental
agency, or court to which Triumph is subject or any provision of its
organizational documents or other similar governing instruments, or conflict
with, violate or constitute a default under any agreement, credit facility, debt
or other instrument or understanding to which Triumph is a party.  Triumph has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with the conversion of the
Debenture.

 
G.  
No Litigation.  There is no action, suit, proceeding, judgment, claim or
investigation pending, or to the knowledge of Triumph, threatened against
Triumph which could reasonably be expected in any manner to challenge or seek to
prevent, enjoin, alter or materially delay any of the transactions contemplated
by this Agreement.

 
H.  
Consents.  No authorization, consent, approval or other order of, or declaration
to or filing with, any governmental agency or body or other Person is required
for the valid authorization, execution, delivery and performance by Triumph of
this Agreement and the consummation of the transactions contemplated hereby.

 
I.  
Stop Transfer Notices.   Triumph agrees that, in order to ensure compliance with
the restrictions referred to herein, appropriate “stop transfer” instructions
may be issued to the Company’s transfer agent.

 
4.           COMPANY REPRESENTATIONS AND WARRANTIES.  As of the date hereof, the
Company represents and warrants the following:
 
 
A.
Organization; Authority.  The Company is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate, partnership or other applicable power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations thereunder, and the
execution, delivery and performance by the Company of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of the Company.  This Agreement, when
executed and delivered by the Company, will constitute a valid and legally
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, and any other laws of general
application affecting enforcement of creditors' rights generally, (b) as limited
by laws relating to the availability of specific performance, injunctive relief,
or other equitable remedies, or (c) to the extent the indemnification provisions
contained herein may be limited by federal or state securities laws.



 
B.
No Consents, Approvals, Violations or Breaches. Neither the execution and
delivery of this Agreement by the Company, nor the consummation by the Company
of the transactions contemplated hereby, will (i) require any consent, approval,
authorization or permit of, or filing, registration or qualification with or
prior notification to, any governmental or regulatory authority under any law of
the United States, any state or any political subdivision thereof applicable to
Assignor, (ii) violate any statute, law, ordinance, rule or regulation of the
United States, any state or any political subdivision thereof, or any judgment,
order, writ, decree or injunction applicable to Assignor or any of Assignor’s
properties or assets, the violation of which would have a material adverse
effect upon Assignor, or (iii) violate, conflict with, or result in a breach of
any provisions of, or constitute a default (or any event which, with or without
due notice or lapse of time, or both, would constitute a default) under, or
result in the termination of, or accelerate the performance required by, any of
the terms, conditions or provisions of any note, bond, mortgage, indenture, deed
of trust, license, lease, agreement or other instrument or obligation to which
Assignor is a party or by which Assignor or any of Assignor’s properties or
assets may be bound which would have a material adverse effect upon Assignor.

 
 
3

--------------------------------------------------------------------------------

 
 
5.           Governing Law; Submission to Jurisdiction.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.  EACH PARTY AGREES THAT ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING IN ANY WAY TO THIS AGREEMENT SHALL BE
BROUGHT IN A U.S. FEDERAL OR STATE COURT OF COMPETENT JURISDICTION SITTING IN
NEW YORK COUNTY, IN THE STATE OF NEW YORK.  EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY CONSENTS TO THE JURISDICTION OF SUCH COURT AND HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY DEFENSE OF AN INCONVENIENT FORUM OR A
LACK OF PERSONAL JURISDICTION TO THE MAINTENANCE OF ANY ACTION OR PROCEEDING AND
ANY RIGHT OF JURISDICTION OR VENUE ON ACCOUNT OF THE PLACE OF RESIDENCE OR
DOMICILE OF ANY PARTY HERETO.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT
MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.
 
6.           Amendments.  No provision hereof may be waived or modified other
than by an instrument in writing signed by the party against whom enforcement is
sought.
 
7.           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
8.           Additional Documents.  The parties agree to take such further
action and to execute and deliver, or cause to be executed and delivered, any
and all other documents which are, in the reasonable opinion of their
counterparty, necessary to carry out the terms and conditions of this Agreement,
including filing a UCC-1 termination statement to evidence the termination of
Triumph’s security interest in all of the assets of the Company.


 
9.           Release.  Upon the execution of this Agreement by the parties and
completion of the obligations contained in Paragraph 1 and 2:
 
 
A.
Any and all commitments, rights and obligations of the Company to Triumph
pursuant to the Debt shall be terminated, and all amounts due and payable by the
Company to Triumph pursuant to the terms of the Debentures shall be deemed to be
paid in full and complete satisfaction of all outstanding obligations;

 
 
B.
Triumph, on behalf of itself and on behalf of its affiliates, and its and their
respective officers, directors, partners, general partner, limited partners,
shareholders, associates, employees, members, parents, subsidiaries, affiliates,
agents, predecessors, successors and assigns  (collectively, the "Triumph
Affiliated Parties"), hereby releases and forever discharges the Company and its
affiliates, and their respective officers, directors, partners, general partner,
limited partners, shareholders, associates, employees, members, parents,
subsidiaries, affiliates, agents, predecessors, successors and assigns
((collectively, the "Company Affiliated Parties"), of and from any and all
claims, complaints, demands, obligations, causes of action, choices in action
and/or damages whatsoever, at law or in equity (collectively, "Claims") which
such parties ever had or now have based on or arising out of events or
circumstances occurring, or actions taken or failed to be taken, in each case,
that are known or unknown by Triumph or the Triumph Affiliated Parties as of the
date hereof, in connection with the Debentures.

 
 
4

--------------------------------------------------------------------------------

 
 
 
C.
Triumph, on its own behalf and on behalf of the Triumph Affiliated Parties,
covenants, to the maximum extent permitted by law, that neither it nor any
Triumph Affiliated Party shall at any time hereafter file, commence or maintain
or authorize any third party to file, commence or maintain on its behalf, any
suit, action or proceeding before any federal, state or local court,
administrative body, agency, authority or arbitral organization or other
tribunal against any of Company Affiliated Parties with respect to any Claims
released pursuant to Paragraph 9(B).

 
 
D.
The Company, on behalf of itself and on behalf of its affiliates, and its and
their respective officers, directors, partners, general partner, limited
partners, shareholders, associates, employees, members, parents, subsidiaries,
affiliates, agents, predecessors, successors and assigns, and anyone claiming by
or through any of the foregoing (collectively, the "Company Affiliated
Parties"), hereby releases and forever discharges Triumph and Triumph Affiliated
Parties of and from any and all Claims which such parties ever had or now have
based on or arising out of events or circumstances occurring, or actions taken
or failed to be taken, in each case, that are known or unknown by the Company or
a Company Affiliated Party as of the date hereof, in connection with the
Debentures.

 
 
E.
The Company, on its own behalf and on behalf of the Company Affiliated Parties,
covenants, to the maximum extent permitted by law, that neither it nor any
Company Affiliated Party shall at any time hereafter file, commence or maintain
or authorize any third party to file, commence or maintain on its behalf, any
suit, action or proceeding before any federal, state or local court,
administrative body, agency, authority or arbitral organization or other
tribunal against Triumph or Triumph Affiliated Parties with respect to any
Claims released pursuant to Paragraph 9(D).

 
12. Assignment. No party may assign any of its rights under this Agreement
without the prior consent of the other party hereto; provided that Assignee may,
without the consent of any other party, assign all or any portion of its rights
hereunder to any of its Affiliates. Subject to the preceding sentence, this
Agreement will apply to, be binding in all respects upon, and inure to the
benefit of the successors and permitted assigns of the parties.  Nothing
expressed or referred to in this Agreement will be construed to give any Person
other than the parties to this Agreement any legal or equitable right, remedy,
or claim under or with respect to this Agreement or any provision of this
Agreement.  This Agreement and all of its provisions and conditions are for the
sole and exclusive benefit of the parties to this Agreement and their successors
and assigns.


 
[signature page follows]
 
 
 

 
5

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.
 


TRIUMPH SMALL CAP FUND, INC.
     
 
                   
/s/ Kenneth Orr
 
 
 
 
Name: Kenneth Orr
       
Title:
           
 
 
 
                   
IN VERITAS MEDICAL DIAGNOSTICS, INC.
                           
/s/ Martin Thorp
 
 
 
 
Name:  Martin Thorp
       
Title:
       


 
 
 
 
 
6